                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

KATRINA A. WILLIAMS,                                      )
                                                          )
                                 Plaintiff,               )
                                                          )
v.                                                        )      Case No. 18-2096-HLT
                                                          )
UNITED HEALTH GROUP,                                      )
                                                          )
                                 Defendant.               )


                                              ORDER

        On February 25, 2019, the undersigned U.S. Magistrate Judge, James P. O’Hara,

conducted a telephone status conference with the pro se plaintiff, Katrina A. Williams, and

defendant’s attorney, Karen R. Glickstein. Without objection, and for good cause shown

(i.e., plaintiff’s medical condition and ongoing treatment), the court granted her two

pending motions (ECF Nos. 82 and 83) for relief from the deadlines and settings in the

second amended scheduling order filed on February 14, 2019 (ECF No. 80).                  Said

scheduling order is vacated. Without limiting the parties’ ability to conduct highly targeted

discovery provided they both agree, all discovery is stayed until further order of the court.

However, by June 3, 2019, the parties must confer and then jointly file a status report

outlining their respective proposals for completing discovery and other pretrial

preparations. And if plaintiff believes at that time that her medical condition still precludes

commencing discovery, the court expects a reasonably detailed explanation of why and
                                         1
O:\ORDERS\18-2096-HLT-83.docx
also how much additional delay she envisions, i.e., defendant is entitled to get this case

resolved within a reasonable period of time. In addition, by the same June 3, 2019-

deadline, the parties must confer and e-mail a proposed third amended scheduling order to

the undersigned’s chambers.

        During the conference, based on documents already exchanged during discovery,

defendant raised a concern that plaintiff, despite the termination of her employment with

defendant, has retained some patients’ protected health information (“PHI”), which could

expose both parties to liability for violating The Health Insurance Portability and

Accountability Act of 1996 (“HIPPA”).                For plaintiff’s benefit, PHI generally is

information, including demographic information, which relates to:


    •   an individual’s past, present, or future physical or mental health or condition,

    •   the provision of health care to the individual, or

    •   the past, present, or future payment for the provision of health care to the individual,

        and that identifies the individual or for which there is a reasonable basis to believe

        can be used to identify the individual.


PHI includes many common identifiers (e.g., name, address, birth date, Social Security

Number) when they can be associated with the health information listed above.

        Notwithstanding         the   above-described    general   stay   of   discovery,   and

notwithstanding plaintiff’s medical situation, the court hereby orders that, by March 12,


                                                 2
O:\ORDERS\18-2096-HLT-83.docx
2019, plaintiff must produce to defense counsel copies of all documents (whether in paper

or electronic form) in her possession, custody, or control that contain patients’ PHI. By

the same March 12, 2019 deadline, plaintiff must also execute a sworn affidavit that she

has not and will not divulge said PHI to any other person. During the conference, plaintiff

acknowledged such material would be confined to approximately sixty pages of paper

documents and approximately twenty-five e-mails with attachments. Thus, since plaintiff

acknowledged her medical condition is such that she’s able to concentrate enough to drive

an automobile on occasion, the court finds her burden of production is fairly minimal, and

that appropriate protection of the patients’ PHI need not and should not wait another three

months before plaintiff complies.

        Dated February 26, 2019, at Kansas City, Kansas.

                                                 s/ James P. O=Hara
                                                 James P. O=Hara
                                                 U.S. Magistrate Judge




                                            3
O:\ORDERS\18-2096-HLT-83.docx
